

 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT


           THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is made as of May 2,
2008, by and among Apollo Drilling, Inc., a Delaware corporation (the
“Company”), and Noctua Fund, LP or its designees (“Subscriber”).


           WHEREAS, the Company and the Subscriber are executing and delivering
this Agreement in reliance upon an exemption from securities registration
afforded by the provisions of Section 4(2) and/or Regulation D (“Regulation D”)
as promulgated under the Securities Act of 1933, as amended (the “1933 Act”);
and


           WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Subscriber,
and the Subscribers shall purchase, (a) 150,000 shares of Series A Preferred
Stock, par value $.001 per share of the Company, (the “Preferred Stock”), at a
purchase price of $1.00 per share, pursuant to a Certificate of Designation to
be approved by the Company and filed with the Secretary of State of Delaware
designating the rights and privileges of the Preferred Stock, substantially in
the form as annexed hereto as Exhibit A (the “Certificate”), (b) Series A-1
Warrants to purchase common stock, par value $0.001 (the “Common Stock”) of the
Company (the “Warrant Shares”), at an exercise price of $.01 per share, subject
to adjustment (the “Exercise Price”), in substantially the form as annexed
hereto as Exhibit B (the “Investor Warrants”), and (c) 8,750,000 restricted
shares (the “Restricted Shares”) of Common Stock (all such transactions,
collectively, the “Offering”).  The Preferred Stock, the Investor Warrants, the
Restricted Shares and the Warrant Shares are collectively referred to herein as
the “Securities”; and


WHEREAS, simultaneously with the Closing, three of the Company’s shareholders
are delivering an Irrevocable Voting Proxy and Trust Agreement in the form as
annexed as Exhibit C  with respect to an aggregate of approximately 120,000,000
shares of the company (the “Proxy Agreement”), and the Escrow Agreement
substantially in the form annexed hereto as Exhibit D (the “Escrow Agreement”);


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


           1.           Purchase and Sale of Preferred Stock.
 
1.1.           Sale and Issuance of Preferred Stock.
 
(a) The Company shall adopt and file with the Secretary of State of the State of
Delaware on or before the Initial Closing (as defined below) the Certificate in
the form of Exhibit A attached to this Agreement.
 
(b) Subject to the terms and conditions of this Agreement, Subscriber agrees to
purchase at the Closing and the Company agrees to sell and issue to each
Subscriber at the Closing units consisting of 150,000 shares of Preferred Stock,
the Restricted Shares and Investor Warrants, at a purchase price of $1.00 per
share of Preferred Stock (or an aggregate of $150,000).  At Closing, the Company
shall deliver to each Subscriber, among other closing documents mentioned
herein, a certificate representing the Preferred Stock being purchased by such
Subscriber at such Closing against payment of the purchase price therefore by
check payable to the Company, by wire transfer to a bank account designated by
the Company.
 
1.2.           Use of Proceeds. In accordance with the directions of the
Company’s Board of Directors, the Company shall use the proceeds from the sale
of the Preferred Shares in accordance with Schedule 1.2 annexed hereto, other
general corporate purposes.
 

 
 

--------------------------------------------------------------------------------

 

           2.           Closing.  The consummation of the transactions
contemplated herein (the “Closing”) shall take place at the offices of Hodgson
Russ LLP, 1540 Broadway, 24th Floor, New York, NY 10036, upon the satisfaction
of all conditions to Closing set forth in this Agreement, at a date and time
acceptable to the parties (the date on which the actual Closing takes place
shall be referred to as the “Closing Date”).
 
 
2.1           Closing Deliveries by Company.  At  Closing or immediately
thereafter, if any requests are initiated, the Company shall have approved and
filed the Certificate with the State of Delaware and delivered those closing
documents and instruments required by Section 10 below.  
 
2.2           Closing Deliveries by Executive.  At each Closing, Proxy
Agreements executed and delivered with respect to no less than 120,000,000
shares shall be delivered, all, duly authorized, approved, executed and
delivered as set forth in Section 10 below.
 
2.3           Closing Deliveries by Subscriber.   At each Closing, Subscriber
shall deliver to the Company its respective portion of the Purchase Price in
immediately available funds and this Agreement.


           3.           Subscriber’s Representations and
Warranties.  Subscribers hereby represents and warrants to and agrees with the
Company, severally and not jointly, only as to such Subscriber that:


                      (a)           Organization and Standing of the
Subscribers.  If the Subscriber is an entity, such Subscriber is a corporation,
partnership or other entity duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization.


                      (b)           Authorization and Power.  Such Subscriber
has the requisite power and authority to enter into and perform this Agreement
and to purchase the Securities being sold to it hereunder.  The execution,
delivery and performance of this Agreement by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action on the part of
the Subscribers, and no further consent or authorization of such Subscriber or
its board of directors, stockholders, partners, members or managers, as the case
may be, is required.


                      (c)           No Conflicts.  The execution, delivery and
performance of this Agreement and the consummation by such Subscriber of the
transactions contemplated hereby, do not conflict with such Subscriber’s charter
documents or bylaws or other organizational documents.  Subscriber is not
required to obtain any consent, authorization or order of, or make any filing,
notice filing or registration with, any court or governmental agency or creditor
in order for it to execute, deliver or perform any of its obligations under this
Agreement.


                      (d)           Information on Company. Such Subscriber has
reviewed and relied upon the accuracy of the “SEC Documents” (as defined in
Section 5(h) hereof) and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the “Subsidiaries”
(as defined in Section 5(u) hereof) and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate the investment in the Securities; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.  Neither such
inquiries nor any other investigation conducted by or on behalf of such
Subscriber or its representatives or counsel shall modify, amend or affect such
Subscriber’s right to rely on the truth, accuracy and completeness of the SEC

 
 

--------------------------------------------------------------------------------

 

Documents (subject to a re-audit of the Company’s financial statements currently
being conducted) and the Company’s representations and warranties contained in
this Agreement.


                      (e)           Information on Subscriber.  The Subscriber
is an “accredited investor”, as such term is defined in Regulation D promulgated
under the 1933 Act, is experienced in investments and business matters, and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable the Subscriber to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase of the Securities.  The information set forth on the signature page
hereto regarding the Subscriber is accurate.  Such Subscriber is not a
registered broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “1934 Act”).  


(f)           Investment Intent. Such Subscriber is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Subscriber’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws.  Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Subscriber to hold the Securities for any period of time.


           (g)           Legends.  Each Subscriber understands that the
certificates or other instruments representing the Securities shall bear a
restrictive  legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS  CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR  INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
The legend set forth above shall be removed and the Company shall, within five
(5) business days, issue a certificate without such legend to the holder of the
Securities upon which it is stamped, if, unless otherwise required by state
securities laws, (i) in connection with a sale transaction, provided the
Securities are registered under the 1933 Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale, assignment
or transfer of the Securities may be made without registration under the 1933
Act.


                      (h)           Communication of Offer. The offer to sell
the Securities was directly communicated to such Subscriber by the Company
and/or its agents.  At no time was such Subscriber presented with or solicited
by any leaflet, newspaper or magazine article, spam or “mass” email, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.  Notwithstanding anything to the
contrary contained in this Agreement, the Company acknowledges and agrees that
such Subscriber may transfer the Securities to its Affiliates (as defined below)
provided that

 
 

--------------------------------------------------------------------------------

 

each such Affiliate is an “accredited investor” under Regulation D and such
Affiliate agrees to be bound by the terms and conditions of this Agreement and
Security Agreements.  For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. For purposes of this definition, “control” means the power to
direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.


                      (i)           Enforceability.  This Agreement has been
duly authorized and executed by such Subscriber and, when delivered by the
Subscriber, will become Subscriber’s valid and binding agreement enforceable
against Subscriber in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.


                      (j)           Group.  Subscriber, together with any other
shareholders or affiliates of Subscriber, is not part of a “Group” (as defined
in Schedule 13 and Section 13 of the 1934 Act) and is not acting in concert with
any person or persons as part of a Group with respect to the acquisition or
holding of the Securities or any other securities of the Company, and does not
have any agreement or understanding with any other person relating to the sale
or voting of securities held by Subscriber or such other persons.  In each case,
a Group for the foregoing purposes shall only be deemed to exist if said Group
beneficially owns or controls 5% or more (as defined in Rule 13(d) of the 1934
Act) of the voting securities of the Company.


(k)           Funds.  The Subscriber has taken such measures as are required by
law to assure that the funds used to pay to the Company the purchase price as
set forth on the signature pages hereto are derived: (i) from transactions that
do not violate United States law nor, to the extent such funds originate outside
the United States, do not violate the laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States law and to the
extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.


(l)           Patriot Act and No Prohibited Investment.  The Subscriber is in
compliance with any and all applicable provisions of the Patriot Act including,
without limitation, amendments to the Bank Secrecy Act. If the Subscriber is a
Financial Institution, it has established and is in compliance with all
procedures required by the Subscriber and the Bank Secrecy Act.  Subscriber
hereby represents and warrants that the proposed investment in the Company is
being made on its own behalf and does not directly or indirectly contravene
United States federal, state, local or international laws or regulations
applicable to Subscriber, including anti-money laundering laws (a "Prohibited
Investment").  Federal regulations and Executive Orders administered by the U.S.
Treasury Department's Office of Foreign Assets Control ("OFAC") prohibit, among
other things, the engagement in transactions with, and the provision of services
to, certain foreign countries, territories, entities and individuals. The lists
of OFAC prohibited countries, territories, persons and entities can be found on
the OFAC website at <www.treas.gov/ofac>.  Subscriber hereby represents and
warrants that it is not a country, territory, person or entity named on an OFAC
list, nor is Subscriber a natural person or entity with whom dealings are
prohibited under any OFAC regulations.
 
4.           Company Representations and Warranties.  Except as set forth in the
Schedule of Exceptions attached hereto as Schedule 4 (the “Schedule of
Exceptions”), the Company represents and warrants to and agrees with each
Subscriber that:


                      (a)           Due Incorporation. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has the requisite corporate power to own its
properties and to carry on its business as disclosed in the Latest SEC Documents
(as defined in Section 4(h)).  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each

 
 

--------------------------------------------------------------------------------

 

jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have or be reasonably likely to have a Material
Adverse Effect.  For purpose of this Agreement, a “Material Adverse Effect”
shall mean any of (i) a material and adverse effect on the legality, validity or
enforceability of any of this Agreement (ii) a material and adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) an
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under this Agreement.


(b)           Capitalization.  The authorized capital stock of the Company,
other than the Conversion Shares (as defined in Section 10 below), consists of
500,000,000 shares of Common Stock, par value $.001 per share, of which
228,840,000 shares are issued and outstanding as of the date hereof, and
15,000,000 shares of “blank check” preferred stock of which 150,000 shares have
been designated as “Series A Preferred Stock” and reserved for issuance to
Subscriber hereby in one or more series.   In addition, at Closing or
immediately after but no later than (the following business day), the
Certificate will have been duly authorized and filed.   Except as disclosed in
the Latest SEC Documents (as defined in Section 4(h)), no shares of Common Stock
or Preferred Stock are subject to preemptive rights or any other similar rights
or any liens or encumbrances suffered or permitted by the Company or, the
existence of any such rights will be waived prior to Closing.  Except as
disclosed in the SEC Documents, as of the date of this Agreement, (i) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (ii) there
are no outstanding debt securities and (iii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act and (iv) except
as set forth on Schedule 4(b), there are no outstanding registration statements
and there are no outstanding comment letters from the Securities and Exchange
Commission (the “Commission”) or any other regulatory agency. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of any of the Securities as described in this
Agreement (except, to the extent, if any, that such rights are understood prior
to Closing).  The Company has reserved for issuance all of the Conversion Shares
upon conversion of the Preferred Stock.


                      (c)           Authorization, Enforcement, Compliance with
Other Instruments.  (i) The Company has the requisite corporate power and
authority to enter into and perform this Agreement and to issue the Preferred
Stock and Investor Warrants, and, upon conversion or exercise thereof, the
Conversion Shares and Warrant Shares, respectively, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement  by the
Company (or any subsidiary) to which it is a party and the consummation by it or
them of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Stock, the Conversion Shares, the
Investor Warrants and the Warrant Shares and the reservation for issuance and
the issuance of the Conversion Shares and Warrant Shares issuable upon
conversion or exercise thereof (whether in the event of a mandatory redemption
of Preferred Stock or otherwise), have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) on or before the
Closing Date, this Agreement  will have been duly executed and delivered by the
Company, (iv) this Agreement will, when executed and delivered constitute the
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 
 

--------------------------------------------------------------------------------

 



                      (d)           Consents.  No consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company, or any of its Affiliates, or FINRA, the
SEC, or the OTC Bulletin Board market system or the Company’s stockholders, is
required for the execution by the Company of this Agreement to which it is a
party and compliance and performance by the Company of its covenants and
obligations under this Agreement, including, without limitation, the issuance
and sale of the Securities.


                      (e)           No Violation or Conflict. Assuming the
representations and warranties of the Subscriber in Section 3 are true and
correct (except with respect to Section 3(c)), neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement will: (i) violate, conflict with, result in a breach of, or constitute
a default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the Articles
of Incorporation of the Company as in effect on the date hereof, including the
Certificate (the “Certificate of Incorporation”), the Bylaws of the Company as
in effect on the date hereof (the “Bylaws”) or other organizational documents of
the Company, (B) any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have or be reasonably likely to have a
Material Adverse Effect; or (ii) result in the creation or imposition of any
lien, charge or encumbrance upon the Securities or any of the assets of the
Company or any of its Affiliates; or (iii) result in the activation of any
anti-dilution rights or a reset or repricing of any debt or security instrument
of any other creditor or equity holder of the Company, nor result in the
acceleration of the due date of any obligation of the Company; or (iv) result in
the activation of any piggy-back registration rights of any person or entity
holding securities of the Company or having the right to receive securities of
the Company.


                      (f)           Issuance of the Securities. The Securities
upon issuance: (i) are free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the 1933 Act
and any applicable state securities laws; (ii) have been duly and validly
authorized and on the date exercise of the Investor Warrants, the Warrant Shares
will be duly and validly issued, fully paid and non-assessable or if registered
pursuant to the 1933 Act, and if resold pursuant to an effective registration
statement, will be freely tradable without any restriction whatsoever; (iii)
will not have been issued or sold in violation of any pre-emptive or other
similar rights of the holders of any securities of the Company; and  (iv) will
not subject the holders thereof to personal liability by reason of being such
holders.


                      (g)           Litigation. There is no pending or, to the
best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the performance by the Company of its
obligations under the Transaction Documents to which it is a party. Except as
disclosed Schedule 4(g) to the Schedule of Exceptions or as disclosed in the
Latest SEC Documents (as defined in Section 4(h)), there is no pending or, to
the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have or be reasonably likely to have a
Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 

                      (h)           SEC Documents:  Financial Statements.  Since
December 31, 2005, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
under the 1934 Act (all of the foregoing filed prior to the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents” and any of the
foregoing filed prior to the date hereof for periods ending on or after December
31, 2006 or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “Latest SEC
Documents”).   As of their respective dates, the financial statements of the
Company disclosed in the SEC Documents (the “Financial Statements”) are the
subject of a re-audit by the Company’s current principal auditors.  The Company
has not, in the past two years, received any notice from FINRA, the NASD,
the  Pink Sheets quotation system or the SEC, advising the Company that it is in
danger of having its securities de-listed, or that any late filings of SEC
reports by it in the future would endanger the eligibility of its common stock
to remain quoted on the Pink Sheets or any other quotations service.


                      (i)           No Market Manipulation. The Company has not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


                      (j)           Information Concerning Company. The
Subscriber has not been provided with any material non-public information
concerning the Company, except (i) as the terms and conditions of the
transactions contemplated hereby may constitute such information, or (ii)
pursuant to non-disclosure agreements or documents of similar purpose.  The
Company understands and confirms that the Subscriber will rely on the
representations and covenants herein effecting transactions in securities of the
Company. All disclosure provided to the Subscriber regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct in all material respects as of the date
thereof and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
SEC Documents contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein, (subject to a re-audit as
disclosed in certain SEC Documents) and disclosed in the Latest SEC Documents
which are subject to audit.


                      (k)           Stop Transfer. The Securities, when issued,
will be restricted securities. The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the Subscriber.


                      (l)           Defaults. The Company is not in violation of
its Certificate of Incorporation or Bylaws.  The Company is (i) not in default
under or in violation of any agreement or instrument to which it is a party or
by which it or any of its properties are bound or affected, which default or
violation would have or be reasonably likely to have a Material Adverse Effect
or which default has not been waived for purposes of allowing the issuance of
the Preferred Stock and entry into this Agreement, (ii) not in default with
respect to any order of any court, arbitrator or governmental body or subject to
or party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii)
not in violation of any statute, rule or regulation of any governmental
authority which violation would have or be reasonably likely to have a Material
Adverse Effect.

 
 

--------------------------------------------------------------------------------

 

                      (m)           No Integrated Offering. Neither the Company,
nor any of its Affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions.  Neither the Company nor any of its Affiliates will take any action
or steps that would cause the offer or issuance of the Securities to be
integrated with other offerings.


                      (n)           No General Solicitation; Private
Placement.  Neither the Company, nor any of its Affiliates, nor to its
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the 1933 Act) in connection with the offer or sale of the Securities.
Assuming the accuracy of the Subscribers’ representations and warranties set
forth in Sections 3(d)-(f), no registration under the 1933 Act is required for
the offer and sale of the Securities by the Company to the Subscribers under
this Agreement.


                      (o)           Listing.  The Company has not received any
oral or written notice that its Common Stock is not eligible or will become
ineligible for quotation on the Pink Sheets or OTC Bulletin Board, and there
have been no FINRA or similar hearings relating to the listing or quotation of
the Company’s securities on such market or any other market in the past two
years,  or that its Common Stock does not meet all requirements for the
continuation of such quotation, and the Company satisfies all the requirements
for the continued listing of its Common Stock on the Pink Sheets or OTC Bulletin
Board.


                      (p)           No Undisclosed Liabilities.  The Company has
no liabilities or obligations which are material, individually or in the
aggregate, which are not disclosed as of the respective dates as of which the
information is given in the SEC Documents, other than those incurred in the
ordinary course of the Company’s businesses since December 31, 2007 and which,
individually or in the aggregate, would not reasonably be expected to have or be
reasonably likely to have a Material Adverse Effect.


                      (q)           No Undisclosed Events or
Circumstances.  Since December 31, 2007, no event or circumstance has occurred
or exists with respect to the Company or its businesses, properties, operations
or financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the SEC Documents.


                      (r)           Acknowledgment Regarding Subscribers’
Purchase of the Securities.  The Company acknowledges and agrees that the
Subscribers are acting solely in the capacity of an arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby.  The Company
further acknowledges that the Subscribers are not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscribers or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Subscribers’ purchase of the Securities.  The Company further
represents to the Subscribers that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.


(s)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants (other than those
specified designates with the independent auditors or the Company’s financial
statements which have already been disclosed in the SEC Reports), and lawyers
formerly or presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers.

 
 

--------------------------------------------------------------------------------

 



                      (t)           Omitted.


(u)           Title to Assets.  The Company and its subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all liens, except for liens as do not materially
affect the actual value of such property and do not materially interfere with
the use made and proposed to be made of such property by the Company and its
Subsidiaries. Any real property and facilities held under lease by the Company
and its Subsidiaries are held by them under valid, subsisting and enforceable
leases of which the Company and its Subsidiaries are in compliance, except as
could not, individually or in the aggregate, have or be reasonably likely to
have a Material Adverse Effect.


                      (v)           Patents and Trademarks. The Company and its
subsidiaries have, or have rights to use, in accordance with applicable U.S. or
foreign laws where it transacts business, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights that are necessary or material for use in
connection with their respective businesses as described in the Latest SEC
Documents and which the failure to so have could, individually or in the
aggregate, have or be reasonably likely to have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any person.  To the knowledge of the Company, there  is no existing infringement
by another person of any of the Intellectual Property Rights.


                      (w)           Solvency.  Based on the financial condition
of the Company as of the Closing Date (and assuming that the Closing shall have
occurred), (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
will not incur debts beyond its ability to pay such debts as they mature (taking
into account the timing and amounts of cash to be payable on or in respect of
its debt).


                      (x)           Compliance with Law.  The Company and its
subsidiaries are conducting business in all material respects in compliance with
all applicable laws and orders.  The Company and the Subsidiaries hold all
permits of all governmental authorities that by the nature of the operations of
the business conducted by it or the ownership of the assets owned by it are
permits required to conduct the operation and ownership thereof in the manner
currently conducted or to use such assets in the manner currently utilized in
the business, except for such permits, if any, as to which the failure to hold
are not reasonably likely to have a Material Adverse Effect.  


                      (y)           Environmental Laws.  The Company and its
subsidiaries are (i) in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.  The Company and its

 
 

--------------------------------------------------------------------------------

 

Subsidiaries have not been notified by any governmental authority that any such
environmental permits will be modified, suspended or revoked or cannot be
renewed in the ordinary course of business consistent with past practice.  There
are no present or past environmental conditions at any property owned, leased or
used by the Company or any Subsidiary.  There is no pending or, to the best
knowledge of the Company, threatened environmental claim against the Company or
any Subsidiary relating to their business or the properties owned, leased or
used thereby, or against any entity relating to the business of the Company or
such properties, for which the Company or any Subsidiary may have any
liability.  There are no hazardous materials or other conditions at, under or
emanating from, and there has been no release at, on or adjoining, any real
property currently or formerly owned, operated or leased by the Company or any
Subsidiary or their respective predecessors in interest that would reasonably be
expected to give rise to an environmental claim against or liability of any of
the foregoing under any Environmental Law.  Neither the Company nor any
Subsidiary has assumed, contractually or by operation of applicable law, any
liabilities of any third party under any Environmental Law.


                      (z)           Tax Status.  Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries has made and filed through
December 31, 2007 (and has valid extensions for all applicable periods
thereafter) all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other  governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply, in each case, except where the failure to make such
filing or payment or set aside such amount would not, individually or in the
aggregate, have or be reasonably likely to have a Material Adverse Effect.


                      (aa)                      Certain Transactions.  Except as
set forth in the Latest SEC Documents, and except for arm’s length transactions
pursuant to which the Company makes payments in the ordinary course of business
upon terms no less favorable than the Company could obtain from third parties
and other than the grant of stock options disclosed in the Latest SEC Documents,
none of the officers, directors, or employees of the Company or any Subsidiary
is presently a party to any transaction with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director trustee or partner.


5.           Exempt Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2)  of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder. The Company will provide, at the
Company’s expense, such legal opinions in the future as are reasonably necessary
for the issuance and resale of the Warrant Shares issuable upon the due exercise
of the Investor Warrants.


6.           Broker/Legal Fees.  The Company on the one hand, and each
Subscriber (for itself only) on the other hand, agree to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions.

 
 

--------------------------------------------------------------------------------

 

7.           Covenants of the Company. The Company covenants and agrees with the
Subscriber as follows:


           (a)           Listing.  The Company will maintain the listing of its
Common Stock on the OTC Bulletin board or any other national exchange or listing
system, whichever of the foregoing is at the time the principal trading exchange
or market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable.


           (b)           Market Regulations. The Company shall notify the
Commission of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to Subscriber.


           (c)           Reservation.  The Company undertakes to reserve from
its authorized but unissued shares of Common Stock (i) 100% of the number of
Warrant Shares as are issuable upon exercise of the Investor Warrants and (ii)
10% of the maximum number of Conversion Shares as may be issued upon conversion
in the event of a mandatory conversion. Failure to have sufficient shares
reserved pursuant to this Section 9(d) for three (3) consecutive business days
or ten (10) days in the aggregate shall be a material default of the Company’s
obligations under this Agreement and the Preferred Stock.


           (d)           Books and Records.  From the date of this Agreement and
until the later of (i) two (2) years after the Closing Date, or (ii) until all
the Preferred Stock have been converted and Conversion Shares resold or
transferred by all Subscriber or are eligible for resale pursuant Rule 144,
without regard to volume limitations, the Company will keep true records and
books of account in which full, true and correct entries will be made of all
dealings or transactions in relation to its business and affairs in accordance
with generally accepted accounting principles applied on a consistent basis.


           (e)           Reasonable Best Efforts.  Each party shall use its
reasonable best efforts timely to satisfy each of the conditions to be satisfied
by it as provided in Sections 11 and 12 of this Agreement.


(f)           Restricted Shares Guaranteed Return.   The Company has guaranteed
the Subscriber shall receive a net sales price, minus sales commissions and
fees, of $52,500 from the eventual sale of the Restricted Shares.


8.           Covenants of the Company Regarding Indemnification.


           (a)           The Company agrees to indemnify, hold harmless,
reimburse and defend the subscriber, the subscriber’s officers, directors,
agents, Affiliates, control persons, and principal stockholders or, equity
holders, against any actual: claim, cost, expense, liability, obligation, loss
or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Subscriber or any such person which results, arises out of or
is based upon (i) any material misrepresentation by Company or breach of any
warranty made by the Company in this Agreement or in any Exhibits or Schedules
attached hereto or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by the Company of any covenant or undertaking
to be performed by the Company hereunder.


           9.           Conditions to the Company’s Obligation to Sell.  The
obligation of the Company hereunder to issue and sell the Preferred Stock, if
any are requested to be purchased, Investor Warrants and Restricted Shares to
the Subscriber at any Closing, is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s benefit and may be waived by the Company at any
time in its sole discretion:

 
 

--------------------------------------------------------------------------------

 



           (a)           The Subscriber(s) shall have executed this Agreement
and any of the other transaction documents to which it is a party, and delivered
it to the Company.
           (b)           The Subscriber shall have delivered to the Company the
Purchase Price and by wire transfer of immediately available U.S. funds pursuant
to the wire instructions provided by the Company.


           (c)           The representations and warranties of the Subscriber(s)
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Subscriber shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Subscriber on or before the Closing Date.


 
                      10.           Conditions to the Subscribers’ Obligation to
Purchase.  The obligation of the Subscriber hereunder to subscribe for the
Preferred Stock to be sold at the Initial Closing or any subsequent closing,
Restricted Shares and Investor Warrants to be sold at Initial Closing or any
subsequent closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions, any which may be waived at
Subscriber’s sole and absolute discretion:
 
(a)           The Certificate shall have been duly authorized and approved and
filed with the State of Delaware, and in full force and effect;
 
(b)           Certificates representing the Preferred Stock shall be executed
and delivered to each Subscriber,
 
(c)           The Company shall have approved, authorized executed and
delivered:
 
(i)  the Escrow Agreement to the agent for the Subscriber set forth therein (the
“Agent”) along with the 268,410,000 shares of Common Stock for issuance upon
conversion of the Preferred Stock, based on the adjusted Conversion Price (as
defined in the Certificate)  and shall have reserved such shares plus any other
shares that may be issuable upon conversion of the Preferred Stock for issuance
thereon (the “Conversion Shares”),
 
(ii)           Investor Warrants to purchase such number of Warrant Shares as
equals  the number of Conversion Shares into which the Preferred Stock issued is
convertible into,


all duly authorized, approved, executed and delivered by the Company, and a as
well as a legal opinion from counsel to the Company, as reasonably approved by
the Subscriber’s, which shall contain customary opinions relating to
enforceability, validity, due authority, no conflicts of laws of all agreements
and securities issued as well as the valid and fully paid issuance of Preferred
Stock and all other securities contemplated hereby (the “Opinion”).


           (d)           The Common Stock shall be authorized for quotation on
the Pink Sheets and trading in the Common Stock shall not have been suspended
for any reason.


           (e)           The representations and warranties of the Company shall
be true and correct in all material respects (except to the extent that any of
such representations and warranties is already qualified as to materiality, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for  representations and warranties
that speak as of a specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company on or prior to the Closing Date.

 
 

--------------------------------------------------------------------------------

 

If requested by the Subscribers, the Subscribers shall have received a
certificate, executed by the President and the Treasurer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Subscribers.


           (f)           The shareholders holding shares of grater than
120,000,000 shares of common stock shall have duly executed and delivered the
Proxy Agreement.


           (g)           The Company shall have reserved out of its authorized
and unissued Common Stock, solely for the purpose of effecting exercise of the
Investor Warrants, that number of shares of Common Stock as shall be equal to
100% of the number of shares of Common Stock required to effect the exercise of
all the Investor Warrants to be outstanding immediately following the Closing
Date.


(h)           The Subscriber shall have received the Opinion.


           (i)           The Subscriber shall have completed a due diligence
review of the Company to their sole satisfaction.


The Company covenants that as of the foregoing which haven’t been delivered (or
actions taken) at closing shall be delivered for the requisite action taken
within two (2) business days of the closing date unless otherwise indicated
herein.


11.           Miscellaneous.


           (a)           Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, confirmed email (with a
hard copy by mail or fax) or facsimile, addressed as set forth below or to such
other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (i) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (ii) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: if to the Company, to: Apollo Drilling, Inc.,
_____________________________________________ _____________,
Attn:______________, telephone: (____)___-_______ telecopier number:
(___)___-_______, with a copy by telecopier only to: Hodgson Russ, LLP, 1540
Broadway, 24th Floor, New York, NY 10036, telecopier number: (212) 751-0928, and
(ii) if to the Subscribers, to the one or more addresses and telecopier numbers
indicated on the signature pages hereto.


           (b)           Entire Agreement; Assignment. This Agreement and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof. No right
or obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber.


           (c)           Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Subscribers (or transferees of
Securities) holding a majority in interest of the Preferred Stock, or upon

 
 

--------------------------------------------------------------------------------

 

execution hereof by Existing Investors desiring to exercise their Participation
Rights. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.


           (d)           Counterparts/Execution. This Agreement may be executed
in any number of counterparts and by the different signatories hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. This Agreement may be executed by facsimile signature and delivered
by facsimile transmission.


           (e)           Law Governing this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction. Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York. The parties and the individuals
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.


           (f)           Specific Enforcement, Consent to Jurisdiction. The
Company and Subscriber acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to one or more preliminary
and final injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity. Subject to Section 13(e) hereof, each of the Company, Subscriber
and any signatory hereto in his personal capacity hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Nothing in this Section shall affect
or limit any right to serve process in any other manner permitted by law.


           (g)           Independent Nature of Subscribers. The Company
acknowledges that the obligations of each Subscriber under this Agreement are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under this Agreement. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber or other person of entity and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Subscriber or by any agent or employee of any other
Subscriber, and no Subscriber or any of its agents or employees shall have any
liability to any other Subscriber (or any other person) relating to or arising
from any such information, materials, statements or opinions. The Company
acknowledges

 
 

--------------------------------------------------------------------------------

 

that nothing contained in this Agreement, and no action taken by any Subscriber
pursuant hereto or thereto shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. The Company acknowledges that each Subscriber shall be entitled
to independently protect and enforce its rights, including without limitation,
the rights arising out of this Agreement, and it shall not be necessary for any
other Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company and each Subscriber acknowledges that it has elected to
provide all Subscribers with the same terms and this Agreement for the
convenience of the Company and not because Company was required or requested to
do so by the Subscribers. The Company acknowledges that such procedure with
respect to this Agreement in no way creates a presumption that the Subscribers
are in any way acting in concert or as a group with respect to this Agreement
uments or the transactions contemplated hereby.


           (h)           Business/Calendar Days. Unless otherwise indicated,
references to days in this Agreement will refer to calendar days.


           (i) Termination.                                In the event that the
Closing shall not have occurred with respect to the on or before ten (10)
business days from the date hereof due to the Company’s or the Subscribers’
failure to satisfy the conditions set forth in Sections 11 and 12 above (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS & SCHEDULES
Exhibits
Exhibit A                                Certificate of Designation
Exhibit B                      Form of Investor Warrant
Exhibit C                      Form of Irrevocable Voting Proxy and Trust
Agreement
Exhibit D                      Escrow Agreement


Schedule 1.2                                Use of Proceeds



 
 

--------------------------------------------------------------------------------

 

COMPANY SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


           Please acknowledge your acceptance of the foregoing Subscription
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.


                                                                APOLLO DRILLING,
INC.,
a Delaware corporation
                                                                



By:  /s/ Jeff F. Raley         
Name: Jeff F. Raley
Its: Chief Executive Officer


By: /s/ Dennis G. McLaughlin, III    
Name: Dennis G. McLaughlin
Its: Director












SUBSCRIBER:


(By Counterpart Signature Pages)



 
 

--------------------------------------------------------------------------------

 

 SUBSCRIBER COUNTER-SIGNATURE PAGE
(For Individual Subscribers Pursuant to Subscription Agreement of Apollo
Drilling, Inc.
Series A Preferred Stock and Warrants, May 2008)


This Subscription Agreement is hereby executed and entered into by the below
Subscriber.


Purchase Price and Principal Amount of Note Subscribed For:
 
 
$_____________________________
 
 
Signature (Individual)
 
Name (Print)
 
Street address
 
City, State and Zip Code
   




 
 
Tax Identification or Social Security Number
 
(            )                                                                
Telephone Number
 
(            )                                                                
Facsimile Number




 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
____________________________________
Street Address
 
 
____________________________________
City, State and Zip Code
 
(______)____________________________
Telephone Number
 
(______)____________________________
Facsimile Number




 
 

--------------------------------------------------------------------------------

 

SUBSCRIBER COUNTER-SIGNATURE PAGE
(for Corporation, Partnership, Pursuant to Subscription Agreement of Apollo
Drilling, Inc.,
Series A Preferred Stock and Warrants May 2008)


This Subscription Agreement (including the Questionnaire) is hereby executed and
entered into by the below Subscriber:


Purchase Price and Principal Amount of Note Subscribed For:
 
 
$_____________________________
 
____________________________________
Name of Entity
 
 
Type of Entity (i.e., corporation, partnership, etc.)
 
Tax Identification or Social Security Number
 
State of Formation of Entity
 
Name of Signatory Typed or Printed
 
Its:                                                                
Title
 




 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
____________________________________
Street Address
 
   
____________________________________
City, State and Zip Code
 
(______)____________________________
Telephone Number
 
(______)____________________________
Facsimile Number
 
 
 

*If Preferred Stock and Warrants are being subscribed for by an entity, the
Certificate of Signatory that follows must also be completed.



 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY


To be completed if Preferred Stock and Investor  Warrants are being subscribed
for by an entity.




I,__________________________________, am the ___________________________ of
                                         (the “Entity”).


           I certify that I am empowered and duly authorized by the Entity to
execute and carry out the terms of the Subscription Agreement relating to the
sale of Preferred Stock and Investor Warrants of Apollo Drilling, Inc.  and to
purchase and hold the said Securities.  The Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


           IN WITNESS WHEREOF, I have hereto set my hand this ______ day of May
, 2008.





 
 
Signature








 
 

--------------------------------------------------------------------------------

 

Schedule 1.2


Use of Proceeds




 
[REDACTED]

 
 
 

--------------------------------------------------------------------------------

 
